DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 24, 2021. Claims 1-10 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 24, 2021 and May 25, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed February 24, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein regarding the Foreign Patent Documents and the Non-Patent Literature Documents has not been considered. The remaining disclosures have been considered.

Priority
The instant application is a divisional application claiming priority to U.S. App. No. 16/144,918 filed September 27, 2018. Additionally, the request for priority to Prov. App. No. 62/566,083 is acknowledged. Examiner notes that, if prior art is applied by Examiner which has a priority date that falls between the filing date of the parent application and the filing date of the provisional application, Applicant may be requested to perfect priority of one or more of the claims. No action on the part of the applicant is requested at this time. 

Claim Objections
Claims 4, 5, 7, and 10 are objected to because of the following informalities:  
a.	Claim 4 recites “comprisinga” and should recite “comprising a”;
b.	Each of claims 4 and 10 recites “configured to information” and should recite “configured to display information” or the like;
c.	Each of claims 5 and 7 recites “the group” and should recite “a group” instead.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	damping component… in claims 1 and 8. Structure for this limitation may be found at least at claims 5 and 6 of the disclosure as originally filed. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2018/0141543 (hereinafter, “Krosschell”).

Regarding claim 1, Krosschell discloses A modular electronic damping control system comprising (see at least Fig. 1, Fig. 2, and [0005]): 
at least one damping component located at a vehicle suspension location (see at least Fig. 2 and [0062]; the shock absorbers may be considered a damping component, and they are located at a vehicle suspension), said at least one damping component comprising: 
an interface (see at least Fig. 2 and [0062]; the damping control activator valve (i.e., interface) which is coupled to both the wires of the controller and the adjustable shock absorbers (i.e., at least one damping component)); and 
a control system coupled to said interface of said at least one damping component (see at least Fig. 1, Fig. 2, and [0062]; the damping control activator valve (i.e., interface) is coupled to both the adjustable shock absorbers (i.e., at least one damping component) and the wires of the controller which is part of the control system), said control system comprising: 
a damping controller hydraulically coupled to said interface (see at least Fig. 1, Fig. 2, and [0062]-[0063]; the damping control activator (i.e., damping controller) includes a valve (i.e., interface) which is hydraulically coupled to the adjustable shock absorber (i.e., at least one damping component)), said damping controller disposed to control a flow of damping fluid with respect to said at least one damping component (see at least Fig. 1, Fig. 2, and [0062]-[0063]; the damping control activator (i.e., damping controller) includes a valve (i.e., interface) which controls the flow of damping fluid with respect to the adjustable shock absorbers (i.e., the at least one damping component)).

Regarding claim 2, Krosschell discloses all of the limitations of claim 1. Additionally, Krosschell discloses a power source (see at least Fig. 1 and [0075]; the power system may include, for example, a battery as a power source).

Regarding claim 3, Krosschell discloses all of the limitations of claim 1. Additionally, Krosschell discloses a graphical user interface (GUI) for presenting damping configuration and operation information in a user interactive format (see at least [0115]-[0118]; a GUI is provided for interacting with a user where the user may, for example, adjust the suspension system via selectable inputs on the GUI).

Regarding claim 4, Krosschell discloses all of the limitations of claim 1. Additionally, Krosschell discloses a human machine interface (HMI) configured to information in a user interactive format on a display (see at least [0115]-[0118]; the GUI (i.e., HMI)), said HMI comprising: 
a touch input capability configured to receive an input from a user via a user interaction with said HMI (see at least [0115]-[0118]; a GUI (i.e., HMI) is provided for interacting with a user where the user may, for example, adjust the suspension system via selectable inputs on the GUI (i.e., HMI) which may include a touch screen display for receiving input from a user).

Regarding claim 5, Krosschell discloses all of the limitations of claim 1. Additionally, Krosschell discloses wherein said at least one damping component is selected from the group consisting of: an in-line damper, a piggyback damper, a compression adjust only damper (see at least [0005]; the valve may adjust compression damping only), a rebound adjust only damper (see at least [0005]; the valve may adjust rebound damping only), an independent compression and rebound adjust damper (see at least [0005]; the valve may adjust compression and rebound damping), and a dependent compression and rebound adjust single-valve damper.

Regarding claim 6, Krosschell discloses all of the limitations of claim 1. Additionally, Krosschell discloses wherein said at least one damping component comprises: 
a remotely-adjustable valve (see at least [0005]; the electronic shock absorber (i.e., a least one damping component) may include one or more valves which may be adjusted by a user via an interface within the driver’s reach (i.e., a remotely adjustable valve)).

Regarding claim 7, Krosschell discloses all of the limitations of claim 6. Additionally, Krosschell discloses wherein said remotely-adjustable valve includes a component selected from the group consisting of: a stepper motor, a fast acting solenoid, a flow control solenoid (see at least [0063]; the solenoid which controls fluid flow may be considered a flow control solenoid), and a pressure control solenoid.

Regarding claim 8, Krosschell discloses a control system for coupling with an interface of at least one damping component (see at least Fig. 1, Fig. 2, and [0005]), said control system comprising: 
a damping controller, said damping controller structured to couple with said interface of said at least one damping component (see at least Fig. 1, Fig. 2, and [0062]-[0063]; the damping control activator (i.e., damping controller) includes a valve (i.e., interface) which is hydraulically coupled to the adjustable shock absorber (i.e., at least one damping component)), said damping controller further configured to control a flow of damping fluid with respect to said at least one damping component (see at least Fig. 1, Fig. 2, and [0062]-[0063]; the damping control activator (i.e., damping controller) comprises a valve (i.e., interface) which controls the flow of damping fluid with respect to the adjustable shock absorbers (i.e., the at least one damping component)); and 
a power source coupled to said damping controller (see at least Fig. 1 and [0075]; the power system may include, for example, a battery as a power source which is directly or indirectly coupled to the damping controller).

Regarding claim 9, Krosschell discloses all of the limitations of claim 8. Additionally, Krosschell discloses a graphical user interface (GUI) for presenting damping configuration and operation information in a user interactive format (see at least [0115]-[0118]; a GUI is provided for interacting with a user where the user may, for example, adjust the suspension system via selectable inputs on the GUI).

Regarding claim 10, Krosschell discloses all of the limitations of claim 8. Additionally, Krosschell discloses a human machine interface (HMI) configured to information in a user interactive format on a display (see at least [0115]-[0118]; the GUI (i.e., HMI)), said HMI comprising: 
a touch input capability configured to receive an input from a user via a user interaction with said HMI (see at least [0115]-[0118]; a GUI (i.e., HMI) is provided for interacting with a user where the user may, for example, adjust the suspension system via selectable inputs on the GUI (i.e., HMI) which may include a touch screen display for receiving input from a user).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2015/0057885 which relates to a vehicle with a suspension allowing for continuous damping control; and
U.S. Pub. No. 2014/0125018 which also relates to a vehicle with a suspension allowing for continuous damping control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY P OHMAN/Examiner, Art Unit 3663